IN THE COURT OF APPEALS OF TENNESSEE
                          AT KNOXVILLE
                                 March 9, 2016 Session

      VICTORIA HOPE MASHBURN v. TYLER DAVID MASHBURN

            Appeal from the Domestic Relations Court for Meigs County
                       No. D-1434     Casey Stokes, Judge


                No. E2015-01173-COA-R3-CV-FILED-JUNE 30, 2016


In this divorce action, Tyler David Mashburn (Father) argues that the trial court erred by
including certain provisions in the permanent parenting plan, i.e., (1) a requirement that
his residential parenting time with the parties’ son be supervised; (2) a provision
prohibiting Father’s girlfriend from staying overnight during Father’s parenting time; (3)
a provision that Father shall have no additional residential parenting time for holidays or
vacations unless Victoria Hope Mashburn (Mother) agrees; and (4) a provision that all
major decisions regarding the child shall be made exclusively by Mother. We modify the
plan by deleting all of these provisions. Furthermore, we reverse the trial court’s decision
to award Mother attorney’s fees of $5,000.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Domestic Relations Court
  Modified in Part and Reversed in Part; Affirmed as Changed by this Opinion;
                     Case Remanded for Further Proceedings

CHARLES D. SUSANO, JR., J., delivered the opinion of the court, in which JOHN W.
MCCLARTY and THOMAS R. FRIERSON, II, JJ., joined.

David L. Valone, Knoxville, Tennessee, for the appellant, Tyler David Mashburn.

Randy G. Rogers, Athens, Tennessee, for the appellee, Victoria Hope Mashburn.

                                        OPINION

                                             I.

      The parties were married in May 2007. One child was born to their marriage.
Mother filed this action for divorce in July 2013. Following a hearing on October 16,
2013, the trial court entered an order providing a temporary co-parenting schedule
pending trial. That order provides:
             That the Father shall have co-parenting time with the
             parties[’] minor child for the next three weekends from
             Saturday at 6:30 p.m. to Sunday at 6:30 p.m. . . . [B]eginning
             the weekend of November 8th the Father will have every
             weekend from Friday at 6:30 p.m. until Sunday at 6:30 p.m.
             The Father will be allowed to pick up the minor child on his
             way from work to his parent’s house in Loudon County,
             Tennessee. Once he has the child he will be required to have
             co-parenting time supervised twenty-four seven (24/7) at his
             parent’s residence. That means he is not allowed to have the
             child alone at any time pending further orders of the Court
             except when he picks the child up at the start of his co-
             parenting time.

The trial court did not make any findings explaining why Father’s visitation was required
to be supervised. There is no transcript of the October 16, 2013 hearing. At this point,
the only thing in the record pertaining to a supervision requirement was Mother’s
statement in her complaint as follows:

             [Mother] would show that [Father] confessed to [her] that he
             has most recently had suicidal thoughts and that he indicated
             that he would rather commit suicide than continue to be
             married to [Mother].

                                     *     *      *

             [Mother] would show that . . . [Father] should have limited
             co-parenting time with the child based on the child’s tender
             age and that fact that he continues to be nursed and
             conditioned upon the court’s determination that [Father] is
             presently emotionally able to be with the child without
             supervision based on his previous discuss[ion] of suicidal
             thoughts.

      On October 14, 2014, Mother filed an “emergency motion” for a temporary order
suspending Father’s visitation rights. Mother alleged that

             there is reason to believe that the child may have been
             inappropriately touched while during visitation and not under
             the supervision of the designated supervisors or the natural
                                           2
             father of the child and that there is presently an ongoing
             children’s services investigation with regard to the
             allegations.

The trial took place on December 10, 2014. The primary witnesses were Mother, Father,
and Amelia Rose, an investigator employed by the Department of Children’s Services
who conducted a sexual abuse investigation. The paternal grandfather testified briefly.
Mother’s entire testimony regarding her concerns about the possible treatment of the
child was as follows:

             Q: All right. Tell the Court what your concerns are in every
             respect.

             A: In every respect?

             Q: Yes.

                                    *      *      *

             A: I mean my concerns are, who is he with, how is he being
             treated, what’s he being given, where is he at, what are people
             doing to him. I mean every concern any parent would have.
             You can imagine your worst nightmare.

             Q: . . . If you would, just briefly go through the observations
             you saw when you became alarmed about the child’s
             demeanor.

             A: [The child] had started putting stuffed animals on his
             private part, and wanting me to touch him, touching himself,
             and he told me that, you know, if you bite, bite there and he
             was screaming out in his sleep and things as that, you know.
             That’s what he was doing.

                                    *      *      *

             Q: Did you ‒ other than what you’ve described were there
             any other behaviors that you noticed?

             A: You know, it’s like the second time he had taken off his
             diaper and that’s when he was wanting me to touch him. And
                                           3
              I put it back on him. And then during the night he must have
              taken it off again because he woke up without it on. He had
              been having problems the last few months with diaper
              changes. I don’t know if that was all related or not, but he’s
              fine with diaper changes now.

              Q: Had he ever had a problem with taking his diaper off like
              that before?

              A: And wanting it to stay off instead, no.

Mother admitted that she “never reported that [Father] did anything inappropriate;” nor
did she allege or present proof at trial that anyone else did anything inappropriate with
the child regarding the allegation in her emergency motion that “there is reason to believe
that the child may have been inappropriately touched while during visitation.” Father
testified that, to his knowledge, nothing inappropriate had occurred with the child while
he was exercising residential parenting time.

       Ms. Rose, the DCS investigator, testified that she conducted a full sexual abuse
investigation and concluded that the allegations were “unfounded.” She said that Mother
had expressed her concerns that Father’s girlfriend, referenced in the record by her first
name, Katrina, might have abused the child. At the time of trial, Katrina had four
children of her own, including one with Father who was born about ten months after the
parties in this case separated. Ms. Rose further testified that, based on the results of
DCS’s investigation, there was no reason to require Father’s visitation with the child to
be supervised or otherwise restricted. She stated that she found no reason that anyone,
including Katrina, should be restricted from being around the child.

        Father testified that at times when the child spent the night at the home of Father’s
parents, he and Katrina stayed in the same room overnight with the child. At this point,
the child would have been between fourteen and thirty-one months old; he was around
thirteen months at the time of separation, and thirty-one months at the time of trial. At
trial, Mother presented the theory that the child may have witnessed Father and Katrina
having sex while he was in their room, which might have accounted for the child’s
alleged behavior that Mother found disturbing. Father denied that this was a possibility,
and there was no evidence presented that he and his girlfriend had behaved
inappropriately in the child’s presence.

      At the conclusion of trial, the trial court made the following oral findings and
conclusions:

                                             4
             There has been – there’s been issues of credibility in this
             case, we all know that. And there’s been an issue with the
             child about, maybe not what [Father] does with the child, but
             maybe ‒ seems from the testimony I heard that maybe the
             child has seen something that the child shouldn’t have seen.
             That happened on [Father’s] watch. And there was an issue
             about where Katrina sleeps and [Father] might not have been
             as honest about that as he should have been. And that could
             have been the reason that the child seen [sic] something he
             shouldn’t have seen. So, I think for now, at least a couple of
             years when the child can be more articulate, I think Mr.
             Mashburn should have every other weekend visitation. I
             think it should be supervised.

                                     *      *      *

             I want to put in the order that Katrina can’t spend the night
             over at their house with [Father] on the weekend that he has
             the boy. I think that would prevent him from seeing
             something or whatever that maybe he shouldn’t see.

The trial court ordered Father to pay Mother’s attorney’s fees in the amount of $5,000.
The permanent parenting plan ordered by the court gives Father visitation from Friday at
6:00 pm to Sunday at 6:00 pm every other week. It further provides that “[t]here shall be
no additional co-parenting time for holidays or otherwise, in that the Father shall be
granted additional co-parenting time at such times as the Mother agrees.” Consequently,
without Mother’s consent and agreement, Father has no right to see the child on
Christmas, his birthday, or any other holiday or vacation time. The parenting plan
mandates that “Father’s co-parenting time shall be supervised by his parents at all times”
and “[t]he Father’s friend, Katrina, shall not spend the night with the Father when the
minor child is present.” Father timely filed a notice of appeal.

                                            II.

      Father raises the following issues:

             1. Whether the trial court erred in requiring Father’s co-
             parenting time to be supervised and ordering that his
             girlfriend could not stay overnight during Father’s co-
             parenting time.

                                            5
             2. Whether the trial court erred in ordering that Father would
             have no co-parenting time for holidays or vacations without
             Mother’s agreement, and that major decisions regarding the
             child would be made by Mother instead of jointly.

             3. Whether the trial court erred in ordering Father to pay
             Mother’s attorney’s fees.

                                           III.

       With regard to all issues in this case, our review is de novo upon the record of the
proceedings below. However, that record comes to us with a presumption that the trial
judge’s factual findings are correct. Tenn. R. App. P. 13(d). We must honor this
presumption unless we find that the evidence preponderates against those findings. Hass
v. Knighton, 676 S.W.2d 554, 555 (Tenn. 1984). There is no presumption of correctness
with respect to the trial court’s conclusions on matters of law, Taylor v. Fezell, 158
S.W.3d 352, 357 (Tenn. 2005), or on its application of the law to the facts. State v.
Thacker, 164 S.W.3d 208, 247-48 (Tenn. 2005).

       Trial courts are vested with broad discretion in framing parenting plans. Parker v.
Parker, 986 S.W.2d 557, 563 (Tenn. 1999). We review such determinations under an
abuse of discretion standard. Id. Under such a standard, a trial court’s ruling “will be
upheld so long as reasonable minds can disagree as to [the] propriety of the decision
made.” State v. Scott, 33 S.W.3d 746, 752 (Tenn. 2000); State v. Gilliland, 22 S.W.3d
266, 273 (Tenn. 2000). A trial court abuses its discretion only when it “applie[s] an
incorrect legal standard, or reache[s] a decision which is against logic or reasoning that
cause[s] an injustice to the party complaining.” State v. Shirley, 6 S.W.3d 243, 247
(Tenn. 1999) (quoting State v. Shuck, 953 S.W.2d 662, 669 (Tenn. 1997)).

      As this Court has frequently observed,

             The central concern in any custody and visitation ruling is the
             best interest of the children. Gaskill v. Gaskill, 936 S.W.2d
626, 630 (Tenn. Ct. App. 1996). The interest of the parents
             are secondary. Id. “Custodial arrangements should not be
             made with the goal of punishing a parent for misconduct.
             Nonetheless, misconduct of a party does often reflect fitness
             of the parent for custody and is a proper consideration.”
             Barnhill v. Barnhill, 826 S.W.2d 443, 453 (Tenn. Ct. App.
             1991) (citations omitted). The “details of custody and
             visitation with children are peculiarly within the broad
                                            6
             discretion of the trial judge.” Eldridge v. Eldridge, 42
S.W.3d 82, 85 (Tenn. 2001) (quoting Edwards v. Edwards,
             501 S.W.2d 283, 291 (Tenn. Ct. App. 1973)).

Miller v. Miller, 336 S.W.3d 578, 583 (Tenn. Ct. App. 2010). We have also stated that
“[t]rial courts have broad discretion to make decisions regarding parenting arrangements,
but those determinations must be made based on proof and applicable principles of law.”
Mobley v. Mobley, No. E2012-00390-COA-R3-CV, 2013 WL 1804189, at *11 (Tenn. Ct.
App., filed Apr. 30, 2013) (citing Chaffin v. Ellis, 211 S.W.3d 264, 286 (Tenn. Ct. App.
2006)).

                                          IV.

       Tenn. Code Ann. § 36-6-106(a) (2014) directs a trial court to consider the
following statutory factors in making a custody and visitation determination on the basis
of the best interest of a child:

             (1) The strength, nature, and stability of the child’s
             relationship with each parent, including whether one (1)
             parent has performed the majority of parenting
             responsibilities relating to the daily needs of the child;

             (2) Each parent’s or caregiver’s past and potential for future
             performance of parenting responsibilities, including the
             willingness and ability of each of the parents and caregivers
             to facilitate and encourage a close and continuing parent-child
             relationship between the child and both of the child’s
             parents[.]

             (3) Refusal to attend a court ordered parent education seminar
             may be considered by the court as a lack of good faith effort
             in these proceedings;

             (4) The disposition of each parent to provide the child with
             food, clothing, medical care, education and other necessary
             care;

             (5) The degree to which a parent has been the primary
             caregiver, defined as the parent who has taken the greater
             responsibility for performing parental responsibilities;

                                           7
             (6) The love, affection, and emotional ties existing between
             each parent and the child;

             (7) The emotional needs and developmental level of the child;

             (8) The moral, physical, mental and emotional fitness of each
             parent as it relates to their ability to parent the child. . . .

             (9) The child’s interaction and interrelationships with
             siblings, other relatives and step-relatives, and mentors, as
             well as the child’s involvement with the child’s physical
             surroundings, school, or other significant activities;

             (10) The importance of continuity in the child’s life and the
             length of time the child has lived in a stable, satisfactory
             environment;

             (11) Evidence of physical or emotional abuse to the child, to
             the other parent or to any other person. The court shall,
             where appropriate, refer any issues of abuse to juvenile court
             for further proceedings;

             (12) The character and behavior of any other person who
             resides in or frequents the home of a parent and such person’s
             interactions with the child;

             (13) The reasonable preference of the child if twelve (12)
             years of age or older. The court may hear the preference of a
             younger child upon request. The preference of older children
             should normally be given greater weight than those of
             younger children;

             (14) Each parent’s employment schedule, and the court may
             make accommodations consistent with those schedules; and

             (15) Any other factors deemed relevant by the court.

       In this case, the trial court did not refer to Tenn. Code Ann. § 36-6-106 or make
any findings of fact regarding the statutory factors provided therein. As we recently
observed in Port v. Hatton, No. M2011-01580-COA-R3-CV, 2013 WL 865549, at *6
(Tenn. Ct. App., filed Mar. 6, 2013),
                                            8
              While the trial court is directed to consider the appropriate
              factors in reaching its decision, it is not required to list each
              factor with the court’s conclusion about how that factor
              impacted the custody decision.

              If the court has not set out specific findings of fact
              incorporating its reasoning about the statutory factors, the
              appeals court may remand the case to the trial court to make
              such findings, . . . or we may ourselves make an independent
              review of the record to determine if it supports the trial
              court’s conclusions.

(Internal citations omitted.)

       Additionally, the General Assembly has directed that every divorce judgment
“involving a minor child shall incorporate a permanent parenting plan.” Tenn. Code
Ann. § 36-6-404(a) (2014). In Rountree v. Rountree, 369 S.W.3d 122, 129 (Tenn. Ct.
App. 2012), this Court stated,

              In fashioning parenting plans, Tennessee Code Annotated
              Section 36-6-401 advises courts that:

                     The [G]eneral [A]ssembly recognizes the
                     fundamental importance of the parent-child
                     relationship to the welfare of the child, and the
                     relationship between the child and each parent
                     should be fostered unless inconsistent with the
                     child’s best interests. The best interests of the
                     child are served by a parenting arrangement that
                     best maintains a child’s emotional growth,
                     health and stability, and physical care.

                                      *      *       *

                     Most children do best when they receive the
                     emotional and financial support of both parents.

              Recently our legislature amended the child custody statute to
              include a statement emphasizing this policy. See 2011 Pub.
              Acts, ch. 433, § 1 (effective June 6, 2011). Tennessee Code
                                             9
              Annotated Section 36-6-106(a) now provides, in pertinent
              part:

                     In taking into account the child’s best interest,
                     the court shall order a custody arrangement that
                     permits both parents to enjoy the maximum
                     participation possible in the life of the child
                     consistent with the factors set out in
                     subdivisions (a)(1)-(10), the location of the
                     residences of the parents, the child’s need for
                     stability and all other relevant factors.

              Accordingly, Tennessee courts must now fashion custody
              arrangements so as to give each parent the maximum amount
              of time possible with the child, in accordance with the child’s
              best interests.

        In the present case, Father argues that the trial court’s supervision requirement and
the provision barring his girlfriend, who is also the mother of his second child, from
staying overnight during his visitation is unduly restrictive and unwarranted by the
evidence presented. We agree. Tenn. Code Ann. § 36-6-406 specifically addresses
restrictions in temporary or permanent parenting plans. It provides:

              (a) . . . [A] parent’s residential time as provided in the
              permanent parenting plan or temporary parenting plan shall
              be limited if it is determined by the court, based upon a prior
              order or other reliable evidence, that a parent has engaged in
              any of the following conduct:

                     (1) Willful abandonment that continues for an
                     extended period of time or substantial refusal to
                     perform parenting responsibilities; or

                     (2) Physical or sexual abuse or a pattern of
                     emotional abuse of the parent, child or of
                     another person living with that child as defined
                     in § 36-3-601.

              (b) The parent’s residential time with the child shall be
              limited if it is determined by the court, based upon a prior
              order or other reliable evidence, that the parent resides with a
                                             10
person who has engaged in physical or sexual abuse or a
pattern of emotional abuse of the parent, child or of another
person living with that child as defined in § 36-3-601.

(c) If a parent has been convicted as an adult of a sexual
offense under § 39-15-302, title 39, chapter 17, part 10, or §§
39-13-501 ‒ 39-13-511, or has been found to be a sexual
offender under title 39, chapter 13, part 7, the court shall
restrain the parent from contact with a child that would
otherwise be allowed under this part. If a parent resides with
an adult who has been convicted, or with a juvenile who has
been adjudicated guilty of a sexual offense under § 39-15-
302, title 39, chapter 17, part 10, or §§ 39-13-501 ‒ 39-13-
511, or who has been found to be a sexual offender under title
39, chapter 13, part 7, the court shall restrain that parent from
contact with the child unless the contact occurs outside the
adult’s or juvenile’s presence and sufficient provisions are
established to protect the child.

(d) A parent’s involvement or conduct may have an adverse
effect on the child’s best interest, and the court may preclude
or limit any provisions of a parenting plan, if any of the
following limiting factors are found to exist after a hearing:

       (1) A parent’s neglect or substantial
       nonperformance of parenting responsibilities;

       (2) An emotional or physical impairment that
       interferes with the parent’s performance of
       parenting responsibilities as defined in § 36-6-
       402;

       (3) An impairment resulting from drug, alcohol,
       or other substance abuse that interferes with the
       performance of parenting responsibilities;

       (4) The absence or substantial impairment of
       emotional ties between the parent and the child;




                               11
                    (5) The abusive use of conflict by the parent
                    that creates the danger of damage to the child’s
                    psychological development;

                    (6) A parent has withheld from the other parent
                    access to the child for a protracted period
                    without good cause;

                    (7) A parent’s criminal convictions as they
                    relate to such parent’s ability to parent or to the
                    welfare of the child; or

                    (8) Such other factors or conduct as the court
                    expressly finds adverse to the best interests of
                    the child.

The trial court made no findings with regard to the statutory factors set forth in
subsections (d)(1)-(8).

        Tennessee appellate courts have addressed the principles that apply to a decision
to restrict or eliminate a parent’s visitation. In F.A.B. v. D.L.B., a case involving false
and unfounded allegations of sexual abuse by a parent, this Court said:

             “Because of the legal and psychological significance of a
             parent’s visitation rights, persons seeking to restrict or
             eliminate visitation must demonstrate that there is probable
             cause that the child will be placed at risk if visitation is
             permitted.” Bueno v. Todd, No. W2005–02164–COA–R3–
             CV, 2006 WL 2106006, at *6 (Tenn. Ct. App.[, filed] July 31,
             2006). . . . These evidentiary standards have effectively
             created a presumption against severely circumscribing or
             denying visitation to non-custodial parents. Such drastic
             measures are only appropriate when arrangements less
             detrimental to the parent-child relationship are not available
             or workable as a practical matter.

             This Court has summarized the process for a trial court to
             consider limiting, suspending or terminating all parenting
             time by the alternative residential parent:



                                            12
                     Accordingly, there is a specific process the trial
                     court must follow when limiting, suspending or
                     terminating visitation. First, the trial court must
                     make a specific finding, based on definite
                     evidence, that visitation would cause harm to
                     the child. After making this finding, the trial
                     court must then determine the least restrictive
                     visitation plan as available and practical. In
                     determining the least restrictive visitation plan,
                     the trial court must make specific findings,
                     based on definite evidence, that any less
                     restrictive visitation would be harmful to the
                     child. The burden of proof on both the issue of
                     harm and the least restrictive visitation plan, is
                     on the party seeking to restrict visitation.

              Rudd [v. Rudd, No. W2011-01007-COA-R3-CV,] 2011 WL
6777030, at *5 [Tenn. Ct. App., filed Dec. 22, 2011]
              (citations omitted). In considering the issue, the trial court
              must bear in mind that “it is the public policy of the state of
              Tennessee that courts shall grant parenting time with the non-
              custodial parent unless visitation will harm the child.” Id.
              (emphasis in original omitted) (quoting Kershaw v. Kershaw,
              No. M2009–00151–COA–R3–CV, 2009 WL 4039262, at *3
              (Tenn. Ct. App.[, filed] Nov. 20, 2009)).

F.A.B. v. D.L.B., No. M2012-01100-COA-R3-CV, 2013 WL 5872284, at *19-20 (Tenn.
Ct. App., filed Oct. 29, 2013) (internal quotation marks and citations omitted); see also
Melvin v. Melvin, 415 S.W.3d 847, 851 (Tenn. Ct. App. 2011) (“Notwithstanding the
discretion afforded the trial court in matters of child custody, the least restrictive
visitation limits generally are favored in order to encourage the parent-child
relationship”); Malmquist v. Malmquist, No. W2007-02373-COA-R3-CV, 2011 WL
1087206, at *23 (Tenn. Ct. App., filed Mar. 25, 2011) (Tenn. Code Ann. § 36-6-301
suggests restriction of visitation is appropriate if unsupervised visitation “is likely to
endanger the child’s physical or emotional health.”); Wix v. Wix, No. M2000-00230-
COA-R3-CV, 2001 WL 219700, at *10 (Tenn. Ct. App., filed Mar. 7, 2001)
(“Tennessee’s courts have repeatedly recognized that custody and visitation arrangements
should interfere with the parent-child relationship as little as possible,” but “[t]he courts
may restrict, suspend, or terminate visitation rights upon the presentation of clear and
definite evidence that permitting continued visitation will jeopardize the child physically,
emotionally, or morally”).
                                             13
       In the present case, the trial court ordered that all of Father’s residential parenting
time be supervised. This is a significant restriction on Father’s visitation. The only
finding made by the trial court to justify this restriction was its observation, already
quoted in full above, that “maybe the child has seen something that the child shouldn’t
have seen.” However, there is no proof in the record that this happened. DCS
investigator Rose testified as follows:

              Q: Do you feel that in this investigation that you did as
              thorough [an] investigation as possible?

              A: I don’t know what else I could have done, so yes.

                                       *      *      *

              Q: And your findings were what?

              A: Unfounded.

              Q: Unfounded. And remember the question I asked you
              about the hypothetical, that the mother was saying that she
              was concerned that this Katrina girl may have done
              something to her son, do you remember that?

              A: Correct.

              Q: And remember I asked you if you thought something like
              that happened, and you know she has children, correct?

              A: Correct.

              Q: But you didn’t ‒ DCS did not do anything to think, well,
              we may need to protect those children in her household, did
              you?

              A: Correct.

                                       *      *      *




                                             14
      Q: What would the State of Tennessee directed through the
      Department of Children’s Services if they thought something
      was occurring, what would you all have done?

      A: There would have been a referral made regarding those
      children.

      Q: Did you make a referral relative to those children?

      A: I did not.

      Q: Have you ‒ did the Department of Children’s Service[s],
      put any restrictions on [Father] as to ‒ in relation to his seeing
      his child?

      A: No.

      Q: Did you put any restrictions on, and I’m not sure of
      Katrina’s last name, but the individual that’s been referred to
      as Katrina, did you put any restrictions on her as it relates to
      seeing [the child]?

      A: No.

On cross-examination, Ms. Rose further stated,

      Q: Now, in terms of your interview with Katrina and in terms
      of your interview with [Father], did you discuss with them
      circumstances that might be less than an offensive touching,
      but exposure to sexual activity?

      A: I don’t believe I understand your question.

      Q: Did you ask them, hey, have you slept together, engaged
      in sex while the child was in the same room with you?

      A: I don’t believe I asked those questions.

      Q: And certainly as an investigator and a person in your
      position, you would certainly agree that if in fact
      cohabitation, sexual activity occurred in the presence of the
                                     15
child, that would not be appropriate, would it? . . . Do you
think people ought to engage in sexual activity in front of a
child of two and a half years of age?

A: Purposefully, that would be exposure.

Q: Right. And that would be something that you find
actionable, wouldn’t you?

A: Concerning.

Q: And did you ask them about their sleeping arrangements at
various locations when they’ve been in the presence of the
child?

A: As far as the child sleeping in the bedroom with them, no.

Q: If in fact, hypothetically, you had discovered that they in
fact cohabitated together in a small bedroom with the child
present, would that have caused you some concerns based
upon the allegations that were being made?

A: If a two year old child that was sleeping in the same
bedroom with two adults; is that what you’re asking? That’s
not necessarily alarming.

                       *      *      *

Q: Ma’am, are you telling me as an investigator in this case
where the allegation is that the child was began ‒ and this is
what was forwarded to you, that the child began to exhibit
bizarre behavior like rubbing stuffed animals on his penis,
taking his diaper off and asking his mother to touch his penis
in a very unusual way.

A: If the child was awake and they were purposefully having
sex in front of the child that would be concerning. But if it
was a situation where they were having sex and they were
unaware that the child was awake, then that’s not as
concerning, but that would have been addressed.

                              16
      Q: But that would certainly be a reason that the child had
      developed the problem or the problems, correct?

      A: It could.

      Q: If the allegation was Katrina bite, bite, and touching his
      penis, then that would indicate that he saw Katrina bite, bite
      someone else’s penis, couldn’t it?

      A: It could.

                               *     *      *

      Q: Did [Mother] tell you that the child indicated that Katrina
      bite, bite, those words, while he was indicating touching on
      his penis?

      A: She said that, yes.

      Q: And if in fact Katrina was engaged in sexual activity of
      that nature with [Father] in the bedroom, whether it was
      purposeful or not, that would explain something that
      shouldn’t happen in front of the child, wouldn’t it?

      A: That would be something that I would address with them.

                               *     *      *

      Q: How about this, how about I just boil it all down to this.
      Do you have any concerns that this young child has had some
      sort of exposure that caused him to exhibit this behavior?

      A: He has not reported it to a professional. The only person I
      know that he has said anything to is his mother. The
      background of the case is that there is a custody battle right
      now, and I have told her that we believe there was nothing
      that I found.

Regarding past sleeping arrangements, Father testified as follows:



                                     17
              Q: And you acknowledge that you and Katrina, while at your
              parents[’] home when [the child] was there slept in the same
              bedroom together with [the child]?

              A: Yes, sir.

              Q: Do you know any reason why you told the Judge
              otherwise in our last hearing?

              A: I said sometimes she sleeps in another bed and you asked
              another question before I could finish. Sometimes she sleeps
              in there with [her children] because they can’t go to sleep
              because it’s a new environment. Other times she sleeps in the
              room. Sometimes she sleeps in a whole separate room, just
              depends on what all kids are there and what we got going on.
              That’s all. That’s the whole scenario.

                                      *      *      *

              Q: Okay. Have you engaged in sex with Katrina while co-
              habitating in the same room with [the child]?

              A: No, sir.

              Q: Never have?

              A: No, sir.

There is no evidence contradicting this testimony. As can be seen from the above-quoted
excerpts, there are hypothetical questions posited by Mother’s attorney that assume the
contrary, but there is no proof that Father exposed the child to inappropriate behavior, nor
is there any proof that the child “saw something he shouldn’t have.”

         Regarding the child’s alleged statement, “Katrina bite bite,” Ms. Rose testified
without objection that Mother had told her the child said it. But Mother did not so testify
at trial, even when asked to “tell the Court what your concerns are in every respect.” We
have already quoted Mother’s entire testimony regarding her concerns about the child’s
behavior. Simply stated, there is no evidence in the record that Father’s unsupervised
visitation would be harmful to the child. Consequently, we delete from the parenting
plan the trial court’s order requiring supervised visitation.

                                            18
       Father also challenges the provision in the permanent parenting plan that his
“friend, Katrina, shall not spend the night with the Father when the minor child is
present.” The only finding made by the trial court in support of this provision was its
observation that “I think that would prevent [the child] from seeing something or
whatever that maybe he shouldn’t see.” Father testified that he and Katrina were living
together in a rented house along with his and Katrina’s child and her other three children.
He said that the child has his own separate room where he stays during visitation times.
Given these living arrangements, we must recognize that the restriction on Katrina
staying overnight during Father’s visitation time is a significant one. It requires the
mother of four of the children living in the house to be somewhere else overnight.

        There is almost no evidence in the record regarding Katrina, and none that
suggests her presence would pose a risk of harm or detriment to the child. Under these
circumstances, we delete from the parenting plan the provision forbidding Katrina to
spend the night with Father when the child is present. See Toyos v. Hammock, No.
W2011-01649-COA-R3-JV, 2013 WL 177417, at *36-37 (Tenn. Ct. App., filed Jan. 17,
2013) (vacating overnight “paramour provision” where trial court made no finding that
allowing parent overnight visitation while a girlfriend was present “would jeopardize the
child, in either a physical or moral sense”) (internal quotation marks omitted); Small v.
Small, No. M2009-00248-COA-R3-CV, 2010 WL 334637, at *19 (Tenn. Ct. App., filed
Jan. 28, 2010) (finding “the trial court abused its discretion by imposing a restriction on
Husband’s visitation” where there was “no clear and definite evidence suggesting that
contact with Husband’s girlfriend would jeopardize the child’s health or well-being”);
Barker v. Chandler, No. W2010-01151-COA-R3-CV, 2010 WL 2593810, at *5-6 (Tenn.
Ct. App., filed June 29, 2010) (“Finding the record completely devoid of any evidence
demonstrating that the paramour provision is in the best interests of the children or that
the presence of Mother’s partner in the home has any harmful effect on the children, we
find that the trial court abused its discretion”).

       Father argues that the trial court erred by including a provision in the parenting
plan stating that “[t]here shall be no additional co-parenting time for holidays or
otherwise, in that the Father shall be granted additional co-parenting time at such times as
the Mother agrees.” The colloquy at trial regarding vacation and holiday visitation for
Father was as follows:

              FATHER’S ATTORNEY: So now we got to talk about
              visitation.

              THE COURT: Right now I’m going to leave it every other
              weekend.

                                            19
              FATHER’S ATTORNEY: So he’s not going to get to see the
              child for Christmas.

              MOTHER’S ATTORNEY: She’s willing to work something
              out on that basis.

              THE COURT: If she’s willing to work something extra out
              on that, that’s fine with the Court. We’ll get to the base of
              that and I think she probably would be willing to work with
              him some. We’ll leave that to the parties.

        This approach might work fine, as long as the parties work together in a
reasonable and cooperative fashion. If their working relationship sours, however, Mother
is armed with a court order that grants her the power to deny Father from seeing the child
on Christmas, birthdays, other holidays, and any additional vacation time. We agree with
Father that the parenting plan should be crafted to entitle him to reasonable visitation
time for holidays and vacations, without requiring Mother’s consent. On remand, the
trial court shall amend the permanent parenting plan so as to provide Father a fair share
of parenting time on those special occasions.

       Although Father asked that major decisions regarding the child, including those
involving education, non-emergency health care, religious upbringing, and
extracurricular activities, be made jointly between the parties, the trial court granted
Mother sole decision-making authority. There is no evidence in the record supporting
this decision, and the trial court made no findings of fact regarding why these decisions
should not be made jointly. We hold that the parenting plan should be modified to allow
major decisions regarding the child to be made jointly.

       Finally, Father appeals the trial court’s decision to award Mother attorney’s fees in
the amount of $5,000. The Supreme Court has provided the following guidance on the
principles applicable to a decision to award a spouse attorney’s fees in a divorce action:

              It is well-settled that an award of attorney’s fees in a divorce
              case constitutes alimony in solido. The decision whether to
              award attorney’s fees is within the sound discretion of the
              trial court. As with any alimony award, in deciding whether
              to award attorney’s fees as alimony in solido, the trial court
              should consider the factors enumerated in Tennessee Code
              Annotated section 36-5-121(i). A spouse with adequate
              property and income is not entitled to an award of alimony to
              pay attorney’s fees and expenses. Umstot v. Umstot, 968
                                            20
S.W.2d 819, 824 (Tenn. Ct. App. 1997). Such awards are
             appropriate only when the spouse seeking them lacks
             sufficient funds to pay his or her own legal expenses, see
             Houghland v. Houghland, 844 S.W.2d 619, 623 (Tenn. Ct.
             App. 1992), or the spouse would be required to deplete his or
             her resources in order to pay them, see Harwell v. Harwell,
             612 S.W.2d 182, 185 (Tenn. Ct. App. 1980). Thus, where the
             spouse seeking such an award has demonstrated that he or she
             is financially unable to procure counsel, and where the other
             spouse has the ability to pay, the court may properly grant an
             award of attorney’s fees as alimony. See id. at 185.

Gonsewski v. Gonsewski, 350 S.W.3d 99, 113 (Tenn. 2011) (internal citations omitted).

      The statutory factors that must be considered are as follows:

             (i) In determining whether the granting of an order for
             payment of support and maintenance to a party is appropriate,
             and in determining the nature, amount, length of term, and
             manner of payment, the court shall consider all relevant
             factors, including:

                    (1) The relative earning capacity, obligations,
                    needs, and financial resources of each party,
                    including income from pension, profit sharing
                    or retirement plans and all other sources;

                    (2) The relative education and training of each
                    party, the ability and opportunity of each party
                    to secure such education and training, and the
                    necessity of a party to secure further education
                    and training to improve such party's earnings
                    capacity to a reasonable level;

                    (3) The duration of the marriage;

                    (4) The age and mental condition of each party;

                    (5) The physical condition of each party,
                    including, but not limited to, physical disability

                                           21
                    or incapacity due to a chronic debilitating
                    disease;

                    (6) The extent to which it would be undesirable
                    for a party to seek employment outside the
                    home, because such party will be custodian of a
                    minor child of the marriage;

                    (7) The separate assets of each party, both real
                    and personal, tangible and intangible;

                    (8) The provisions made with regard to the
                    marital property, as defined in § 36-4-121;

                    (9) The standard of living of the parties
                    established during the marriage;

                    (10) The extent to which each party has made
                    such tangible and intangible contributions to the
                    marriage as monetary and homemaker
                    contributions, and tangible and intangible
                    contributions by a party to the education,
                    training or increased earning power of the other
                    party;

                    (11) The relative fault of the parties, in cases
                    where the court, in its discretion, deems it
                    appropriate to do so; and

                    (12) Such other factors, including the tax
                    consequences to each party, as are necessary to
                    consider the equities between the parties.

Tenn. Code Ann. § 36-5-121(i). In the present case, the trial court did not refer to this
statute, or to any of the factors provided therein, in its final judgment of divorce. The
divorce judgment states only, “[t]he Court finds that this is not an appropriate case for
alimony and none is awarded,” and “[t]he [Mother’s] counsel is hereby awarded a
judgment in the amount of $5,000.00 for attorney’s fees for his representation of the
[Mother] in this case.”



                                           22
       In Miller, we stated that “[w]here the parenting arrangement on which the award
of fees is based is reversed on appeal, it is seldom proper to affirm the award of
attorney’s fees.” 336 S.W.3d at 586, citing Placencia v. Placencia, 3 S.W.3d 497, 504
(Tenn. Ct. App. 1999) and Tarkington v. Tarkington, No. M2002–01914–R3–CV, 2003
WL 22251339, at *4 (Tenn. Ct. App., filed Oct. 2, 2003). In this case, where there was
no showing or finding that Mother lacks sufficient funds to pay her own legal expenses,
or would be required to deplete her resources in order to pay them, no finding regarding
Father’s ability to pay, no alimony award, and Father was entirely successful on this
appeal in challenging the parenting plan provisions at issue, we find it appropriate to
reverse the award of attorney’s fees to Mother.

                                             V.

        The provisions of the trial court’s judgment and the incorporated permanent
parenting plan are modified to deleted the provisions (1) requiring supervision of Father’s
visitation; (2) disallowing Father’s girlfriend Katrina from spending overnight during
visitation; (3) ruling that Father shall have no additional co-parenting time for holidays or
otherwise without Mother’s agreement; and (4) granting Mother sole authority to make
major decisions regarding the child. The trial court is directed on remand to enter a
revised parenting plan providing for joint decision-making on major decisions, and
granting Father reasonable visitation for holidays and vacation times. The award of
attorney’s fees to Victoria Hope Mashburn is reversed. Costs on appeal are assessed to
the appellee, Victoria Hope Mashburn.


                                                    _______________________________
                                                    CHARLES D. SUSANO, JR., JUDGE




                                             23